Memorandum of Decision

ZIMMERMAN, Justice:
A jury found defendant Steven Wayne Porter guilty of aggravated burglary under section 76-6-203 of the Code, burglary under section 76-6-202, and theft under section 76-6-404. He appealed, and this Court affirmed his convictions in State v. Porter, 705 P.2d 1174, 1179 (Utah 1985). Porter next filed a writ of habeas corpus. After an evidentiary hearing, the district court denied Porter’s request for relief. This is an appeal from that ruling.
Before this Court, Porter essentially repeats the arguments made below. He contends on a number . of grounds that throughout his defense, he has been denied effective assistance of counsel. The trial court rejected these contentions after the evidentiary hearing, ruling that defense counsel’s representation met constitutional standards. This conclusion was supported by a detailed memorandum of decision and findings and conclusions. We are not persuaded that the trial court erred.
Porter also argues that certain rulings made in the course of his original trial were erroneous. These arguments should have been addressed in his direct appeal. We will not consider them now. See, e.g., Codianna v. Morris, 660 P.2d 1101, 1104 (Utah 1983); State v. Boggess, 601 P.2d 927, 929 (Utah 1979).
Affirmed.
HALL, C.J., STEWART, Associate C.J., and HOWE and DURHAM, JJ., concur.